            Case 2:20-cv-00991-KJD-EJY Document 40 Filed 09/10/21 Page 1 of 1



 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                        Case No. 2:20-cv-00991-KJD-EJY
 6                                       Petitioner,
             v.                                                           ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                      Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Petitioner’s unopposed first
11   Motion for Extension of Time (ECF No. 39) is GRANTED. Petitioner has until October 1, 2021,
12   to file his response to Respondents’ Motion to Dismiss.
13          DATED: September 10, 2021
14

15                                                         KENT J. DAWSON
                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                       1
